Oo Oo SI DR NW B&B WwW LO

NY NY NY NY YD VP DY DDR ea ea ea ei i
oN AN Fe YY KF DOM DR rH BR wD HY HS

 

 

Case 2:21-cr-00134-RJB Document1 Filed 08/11/21 Page 1 of 4

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the USS.
DISTRICT COURT at Seattle, Washington.

 

August if 2 2!
. vi Sybramanian, Clerk
By Deputy

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, CSENOR YI V8 4 ser:

Plaintiff, INDICTMENT

Vv.
MICHAEL JOHN SCOTT,
Defendant.

 

 

The Grand Jury charges that:
COUNT 1
(Murder for Hire)

Beginning on or about June 10, 2021, and continuing until on or about July 20,
2021, at Seatac, in the Western District of Washington, the defendant, MICHAEL JOHN
SCOTT, used the mail, and caused another to use the mail, with intent that the murder of
Witness 1 be committed in violation of the laws of the State of Washington, RCW
9A.32.030, as consideration for the receipt of, and as consideration for a promise and
agreement to pay, things of pecuniary value, to wit: $10,000 in U.S. currency.

All in violation of Title 18, United States Code, Sections 1958 and 2.

//
INDICTMENT UNITED STATES ATTORNEY
United States v. Michael John Scott - | 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
SO Oo SI DN NH B&B WH PPO =

NY MY BY NY BY YM NY YY De Re eR He ee Se se ee
SAD HN FWY KF DOD mM nH DN BR WwW PH AS

 

 

Case 2:21-cr-00134-RJB Document1 Filed 08/11/21 Page 2 of 4

COUNT 2

(Tampering with a Witness, Victim, or Informant)

Beginning on or about June 10, 2021, and continuing until on or about July 20,
2021, at Seatac, in the Western District of Washington, the defendant, MICHAEL JOHN
SCOTT, did attempt, and did aid and abet the attempt, to kill Witness 1 with the intent to
prevent the testimony of Witness | in an official proceeding, that is, the trial in the case
of United States v. Michael John Scott, CR20-018 RJB.

All in violation of Title 18, United States Code, Sections 1512(a)(1)(A) and 2.

. COUNT 3
(Obstructing Justice by Retaliating Against a Witness, Victim, or Informant)

Beginning on or about June 10, 2021, and continuing until on or about July 20,
2021, at Seatac, in the Western District of Washington, the defendant, MICHAEL JOHN
SCOTT, did attempt, and did aid and abet the attempt, to kill Witness 1 with the intent to
retaliate against Witness | for providing to a law enforcement officer information relating
to the commission of a Federal offense and violation of conditions of release pending
judicial proceedings.

All in violation of Title 18, United States Code, Sections 1513(a)(1)(B) and 2.

FORFEITURE ALLEGATION

The allegations contained in this Indictment are realleged and incorporated by
reference for the purpose of alleging forfeiture. Upon conviction of any of the offenses
alleged in Counts 1-3 of this Indictment, the defendant MICHAEL JOHN SCOTT shall
forfeit to the United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C), by way of Title 28, United States Code, Section 2461(c), any property that
constitutes or is traceable to proceeds of the offense.

Substitute Assets. If any of the property described above, as a result of any act or

omission of the defendant:

INDICTMENT UNITED STATES ATTORNEY

United States v. Michael John Scott - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo SD HN FB WwW PO we

NY NY YM NY YD DY RD me a eo ea ea a a i
oN DO UM Fe YY KF OD OD we HI DN BR wD BH KH BS

 

 

Case 2:21-cr-00134-RJB Document1 Filed 08/11/21 Page 3 of 4

a.
b.
c.
d.
e.

//

Hf

if

/

iI

INDICTMENT
United States v.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or,

has been commingled with other property which cannot be divided without

difficulty,

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Michael John Seott - 3
eC Oe YTD UN BB WH LP

10
11
12
13
14
15
16
17
18
\e-19
20
21

22
i
24
25
26

27
28

 

 

Case 2:21-cr-00134-RJB Document1 Filed 08/11/21 Page 4 of 4

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek the forfeiture of any other property of the defendants up to the value of

the above-described forfeitable property.

Gude Le

{ESSA M. GORMAN
Acting United States Attoyhey

pf

VINCENT T. LOMBARDI
Assistant United States Attorney

ue S (wr

KARYN S. JOHNSON
Assistant United States Attorney

fu S or

KRISTINE L. FOERSTER
Assistant United States Attorney

INDICTMENT
United States v. Michael John Scott - 4

A TRUE BILL:
DATED: // Aug ZO S

(Signature of Foreperson redacted
pursuant to the policy of the Judicial
Conference of the United States)

 

FOREPERSON

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
